Citation Nr: 0309362	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  98-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from January 1951 
to August 1952, from December 1953 to December 1956, from 
June 1957 to June 1961, and from September 1963 to January 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO, in pertinent 
part, denied service connection for hypertension, arthritis, 
as well as a left knee disability.  

Following notification of this prior decision, the veteran 
perfected a timely appeal with respect to the denial of his 
service connection claims.  In September 1999, the Board 
remanded these claims to the RO for further development.  
After completion of the requested development actions, the 
RO, in an August 2000 rating action, continued the denials of 
service connection for these disabilities.  Thereafter, the 
RO returned the veteran's case to the Board for appellate 
review.  

Further review of the claims folder indicates that, by the 
August 1997 rating action, the RO also denied service 
connection for a right ankle disability.  Following 
notification of this decision, the veteran perfected a timely 
appeal with respect to this denial.  The Board's September 
1999 remand included this particular service connection 
issue.  After completing the requested development relevant 
to this claim, the RO, by the August 2000 rating action, 
granted service connection for osteoarthritis of the right 
ankle with a history of a sprain and awarded a 10 percent 
evaluation to this disorder, effective from June 1997.  In an 
August 2000 letter, the RO informed the veteran and his 
representative of this grant.  Subsequently, in April 2003, 
the veteran's representative raised the issue of entitlement 
to a disability rating greater than 10 percent for the 
service-connected osteoarthritis of the right ankle with a 
history of a sprain.  This claim is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  



REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of these claims.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim(s).  38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his representative of the 
VCAA, the criteria used to adjudicate the appealed claim(s), 
the type of evidence needed to substantiate the issue(s), as 
well as the specific type of information necessary from the 
veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

In the present case, the RO has completed the instructions 
set forth in the Board's September 1999 remand.  
Significantly, however, a complete and thorough review of the 
claims folder indicates that the RO has not considered the 
veteran's service connection claims under the provisions of 
the VCAA.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to service connection for hypertension, 
arthritis, and a left knee disability.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
August 2000.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




